DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 3, Embodiment 3 as described in the specification in paragraph [0024].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“flaring the bodies…with a flaring apparatus”
Flaring typically is used to refer to radially expanding end portions of a work-piece, however, it appears to be used in this context to refer to expanding the central portions of the steel pipe.
Lack of clear description or illustration of the flaring process, location or apparatus magnifies the unclear terminology.
“water swelling treatment…via a water swelling die according to the pre-set swelling requirements”
It is unclear if this is a reference to hydroforming or another technique.
Lack of clear description or illustration of the process or apparatus magnifies the unclear terminology.
“an oil press and a pressure diffusing die”
It is unclear what apparatuses the terminology is intended to describe.
Lack of clear description or illustration of the oil press or pressure diffusing die magnifies the unclear terminology.
“a water swelling apparatus and in internal high-pressure apparatus”
It is unclear what the “internal high-pressure apparatus” is in reference to a water swelling apparatus.  Even assuming that the water swelling apparatus is a hydroforming apparatus, it is unclear what an internal-high pressure apparatus would be in that context that would be separate from the hydroforming apparatus.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In clam 1 the phrase “obtained after treatment is S4” recited in S5 is duplicative and should be deleted.
The claims are replete with inexact and awkward phraseology that fails to align with common U.S. claim drafting practice.  It appears that the claims are a direct translation from a foreign language application and would benefit significantly from amendment consistent with common English language claim drafting.
Some examples of inexact and awkward phraseology are:
“wherein it comprises the following steps” where “it” is inexact
“S1, by taking a stainless-steel pipe as a processing raw material, cutting…” is awkward.
“for at least twice” is awkward.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1
“a flaring apparatus”
“a necking apparatus”
“a thread forming apparatus”
In claim 3
“a water swelling apparatus”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations have been identified above as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In each instance, the description fails to disclose what the “apparatus” is that performs the associated function.  Further, there is now description or illustration of any structure that is contemplated to perform the functions recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the other port" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term “other port” is not previously identified.
Claim 2 recites the limitation "a necking apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term is previously used in claim 1.  It is unclear if this is a reference to the necking apparatus of claim 1 or an additional necking apparatus.
Claims 3, 4 and 7 each recite the limitation "the flaring treatment in S2" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term “flaring treatment”, in S2 or otherwise, is not previously identified.
Claim 3 recites the limitation "the pre-set swelling requirements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term is not previously identified.
Claim 3 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the many previously identified “processes” the term is intended to identify.
Claim 3 recites the limitation "a water swelling apparatus" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term is previously used in line 6 and it is unclear if this is a reference to the same water swelling apparatus or an additional water swelling apparatus.
Claim 4 recites the limitation "an oil press" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term is previously used in line 2 and it is unclear if this is a reference to the same oil press or an additional oil press.
Claim 7 recites the limitation "an oil press" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term is previously used in line 2 and it is unclear if this is a reference to the same oil press or an additional oil press.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of the claims requires that “flaring” or a “flaring treatment” has previously been performed.  However, claim 1 recites that step S2 includes “flaring the [pipes] with a flaring apparatus; or necking two ports of the [pipes] with a necking apparatus”.  Accordingly, the process of claim 1 does not require a step of “flaring” since it could be satisfied by the step of necking.  Further, it should be noted that the process is recited as requiring either flaring or necking, as opposed to flaring and necking, such that it does not envision flaring and necking being performed in the same process.
Accordingly, claims 2-4 and 7 fail to further limit the subject matter of claim 1 since claim 1 can be performed by necking alone such that further description of the flaring process would not further limit the necking process of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US Patent No. 6,574,849) in view of Chen (CN 101260956; machine translation attached) and further in view of Jonnalagadda et al. (US 2018/0312987).
Claim 1:
	Bohm teaches a stainless-steel tee-pipe moulding process (figure 1, c. 1, l. 17-35), wherein it comprises the following steps: S1, by taking a stainless-steel pipe as a processing raw material, cutting out a main pipe (2) and a secondary pipe (3) from the stainless-steel pipe (figure 1); S2, flaring the bodies of the main and secondary pipes with a flaring apparatus (2 and 3 are radially expanded in the central section of each; figure 1); or necking two ports of the main pipe and one port of the secondary pipe with a necking apparatus (2 and 3 have reduced diameter portions at their respective ends as compared to the expanded central sections of each; figure 1); S4, forming a T-branch port (10) on the body of the main pipe (2), cutting the other port of the secondary pipe to obtain a docking port matched with the T-branch port (end of 3 is cut to length and is matched in size to the T-branch port; figure 1), and then welding the docking port of the secondary pipe with the T-branch port of the body of the main pipe to form a tee-pipe blank (12, figure 1; c. 5, l. 50-59 and c. 6, l. 58-60);.
	Bohm does not explicitly teach the steps: S3, carrying out thread treatment on the two ports of the main pipe and one port of the secondary pipe with a thread forming apparatus to form connecting threads; and S5, carrying out surface electroplating on the tee-pipe blank to form a tee-pipe end product.
	Chen teaches a tee-pipe moulding process (figures 4a and 4b) wherein, a step of carrying out thread treatment on the two ports of the main pipe (through pipe) and one port of the secondary pipe (perpendicular pipe) with a thread forming apparatus to form connecting threads (Technical Field, first paragraph, discussing rolling the threads on the ends for subsequent connections; Technical Field, fifth paragraph, further discussing thread rolling and thread rolling machine).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the thread treatment of Chen on the ports of the main and secondary pipes of Bohm in order to provide threaded connections on the ends of the tee-pipe of Bohm for use in connecting with threaded pipes that are to be joined with a tee-connection.
	Bohm, as modified by Chen, fails to teach carrying out surface electroplating on the tee-pipe blank to form a tee-pipe end product.
	Jonnalagadda teaches forming joints between pipes in a molding process (abstract, figures 2-4) wherein the tee-joint includes an electroformed metallic layer (para. [0025]) formed by electroplating (para. [0023]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the electroforming process of Jonnalagadda in the tee-pipe molding process of Bohm in order to provide an electrodeposited coating that increases the performance, strength and reliability of the tee-pipe while reducing weight and size (Jonnalagadda, para. [0036]).
Claim 2 (as best understood):
	Bohm teaches that after flaring the bodies of the main and secondary pipes in S2 (if flaring were chosen in step 2 of claim 1), two ports of the main pipe and one port of the secondary pipe are necked using a necking apparatus (ends of pipes 2 and 3 remain unchanged in diameter by the apparatus of figure 1 and are necked with respect to the enlarged central portion of the pipes).
	The examiner notes that where necking is chosen in step 2 of claim 1, the subsequent steps of claim 2 following the flaring process are not performed, since the flaring process is not performed, and therefore are not required to read on claim 2.  
Claim 3 (as best understood):
	Bohm teaches that the flaring treatment in S2 (if flaring were chosen in step 2 of claim 1) comprises the following step of carrying out water swelling treatment on the main and secondary pipes via a water swelling die according to the pre-set swelling requirements (Bohm teaches that the pipes are hydroformed in a hydroforming die and the process is not random, therefore is “pre-set”; figure 1); during the process, the two ports of the main pipe keep unchanged under the effect of the water swelling die, while its body is subjected to bidirectional water swelling and moulding from the two ports of the main pipe by virtue of a water swelling apparatus (body of 2 is expanded by the hydraulic pressure, figure 1); the two ports of the secondary pipe keep unchanged under the effect of the water swelling die, while its body is subjected to bidirectional water swelling and moulding from the two ports of the secondary pipe by virtue of a water swelling apparatus (body of 3 is expanded by the hydraulic pressure, figure 1).
The examiner notes that where necking is chosen in step 2 of claim 1, the subsequent steps of claim 3 following the flaring process are not performed, since the flaring process is not performed, and therefore are not required to read on claim 3.

Claims 4 and 7 (as best understood):
The examiner notes that where necking is chosen in step 2 of claim 1, the subsequent steps of claims 4 and 7 following the flaring process are not performed, since the flaring process is not performed, and therefore are not required to read on claims 4 and 7.
Claims 5 and 6:
	Chen teaches that the connecting threads formed in S3 are prepared into rolled threads via roll teeth via a sizing mill and a sizing die (Technical Field, first paragraph, discussing rolling the threads on the ends for subsequent connections; Technical Field, fifth paragraph, further discussing thread rolling and thread rolling machine).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726